UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period September 30, 2011 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number: 0-13215 WARP 9, INC. (Exact name of registrant as specified in its charter) CALIFORNIA 30-0050402 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6500 Hollister Avenue, Suite 120, Santa Barbara, CA 93117 (Address of principal executive offices) (Zip Code) (805) 964-3313 Registrant's telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [_X_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [_X_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [_X_] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [_X_] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As ofNovember 9 , 2011, the number of shares outstanding of the registrant’s class of common stock was96,135,126. 1 Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements 2 Consolidated Balance Sheets as ofSeptember 30, 2011 (unaudited) and June 30, 2011 3 Consolidated Statements of Operations for the Three Months ended September 30, 2011 and September 30, 2010 (unaudited) 4 Consolidated Statement of Shareholders’ Equity for the Three Months ended September 30, 2011 (unaudited) 5 Consolidated Statements of Cash Flows for theThree Months ended September 30, 2011 and September 30, 2010 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed and Reserved) 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 2 PART I. - FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS WARP 9, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEET September 30, 2011 June 30, 2011 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable, net Prepaid and Other Current Assets TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT, at cost Furniture, Fixtures & Equipment Computer Equipment Computer Software Leasehold Improvements Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Lease Deposit Internet Domain, net Licensing fees TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Deferred Income Deferred Operating Lease Liability Note Payable Customer Deposit TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Note payable - TOTALLONG TERM LIABILITIES - TOTAL LIABILITIES SHAREHOLDERS' EQUITY Preferred Stock, $0.001 Par Value; 5,000,000 Authorized Shares; no shares issued and outstanding - - Common Stock, $0.001 Par Value; 495,000,000 Authorized Shares; 96,135,126 and 96,135,126 Shares Issued and Outstanding , respectively Additional Paid In Capital Accumulated Deficit ) ) TOTAL SHAREHOLDERS'EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 WARP 9, INC. AND SUBSIDIARY CONSOLIDATED STATMENT OF OPERATIONS (Unaudited) Three Months Ended September 30, 2011 September 30, 2010 REVENUE $ $ COST OF SERVICES GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Research and development Stock option expense 48 Depreciation and amortization TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS BEFORE OTHER INCOME/(EXPENSES) ) ) OTHER INCOME/(EXPENSE) Interest income - Other income Interest expense ) ) TOTAL OTHER INCOME (EXPENSE) LOSS FROM OPERATIONS BEFORE PROVISION FOR TAXES ) ) PROVISION FOR INCOME (TAXES)/BENEFIT Income taxes paid ) - Income tax (provision)/benefit - ) PROVISION FOR INCOME (TAXES)/BENEFIT ) ) NET LOSS $ ) $ ) BASIC AND DILUTED EARNINGS PER SHARE $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. 4 WARP 9, INC. AND SUBSIDIARY CONSOLIDATED STATMENT OF STOCKHOLDERS' EQUITY Additional Preferred Stock Common Stock Paid-in Accumulated Shares Value Shares Value Capital Deficit Total Balance, June 30, 2010 - $
